                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

CHARLES ANTHONY DAVIS,               )
                                     )
           Petitioner,               )
                                     )
     v.                              )       CV 119-015
                                     )        (Formerly CR 110-041)
UNITED STATES OF AMERICA,            )
                                     )
           Respondent.               )
        _________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           _________________________________________________________

       Petitioner, an inmate at Fort Dix Federal Correctional Institution in New Jersey, filed

a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. The matter is

now before the Court for an initial review of Petitioner’s motion as required by Rule 4 of the

Rules Governing Section 2255 Proceedings for the United States District Courts. For the

reasons set forth below, the Court REPORTS and RECOMMENDS Petitioner’s motion to

appoint counsel, Petitioner’s motion for leave to proceed in forma pauperis, and

Respondent’s motion to dismiss be DENIED as MOOT, (doc. nos. 3, 4, 6), Petitioner’s

§ 2255 motion be DISMISSED and this civil action be CLOSED.

I.     BACKGROUND

       On February 3, 2010, the grand jury in the Southern District of Georgia charged

Petitioner with felon in possession of a firearm, possession with intent to distribute

marijuana, and possession of a firearm in furtherance of a drug trafficking crime. United

States v. Davis, CR 110-041, doc. no. 1 (S.D. Ga. Feb. 3, 2010) (hereinafter “CR 110-041”).

The Court appointed Edward J. Coleman to represent Petitioner. Id., doc. no. 22.
       On November 10, 2010, Petitioner appeared with counsel and pled guilty to Count

One of the indictment. Id., doc. nos. 41-43. Petitioner admitted the factual basis for his

guilty plea. Id., doc. no. 43, pp. 5-6. As part of the plea agreement, Petitioner also agreed to

waive the right to file a direct appeal and the right to collaterally attack his conviction and

sentence unless his sentence exceeded the statutory maximum, the sentencing court upwardly

departed from the advisory Guideline range, or the government appealed the sentence. Id. at

4-5. At sentencing on February 17, 2011, Chief United States District Judge J. Randal Hall

sentenced Petitioner to the mandatory minimum sentence of 180 months imprisonment, five

years supervised release, a $1,000.00 fine, and a $100.00 special assessment. Id., doc. no.

51. Judgment entered on February 22, 2011. Id.

       Consistent with the appellate waiver provision in Petitioner’s plea agreement,

Petitioner did not file a direct appeal. Id., doc. no. 43, pp. 4-5. However, on December 5,

2011, Petitioner filed his first § 2255 motion raising two grounds for relief. In Ground One,

Petitioner alleged counsel was ineffective for failing to: (1) request a competency evaluation

before Petitioner entered his guilty plea; (2) investigate the “legal authentication of the

alleged priors used to support the fact[] finding required”; and (3) object to the “illegal

enhancements” to Petitioner’s sentence under § 924(e). Id., doc. no. 52. In Ground Two,

Petitioner argued the sentencing court failed to ensure authentication of the convictions used

to enhance his sentence as required by Shepard v. United States, 544 U.S. 13 (2005), and two

of his convictions did not qualify for enhancement under § 924(e). Id. Respondent moved to

dismiss, contending Petitioner’s claims were barred by the collateral attack waiver and

meritless. Id., doc. no. 61, pp. 9-17.

       The Court granted Respondent’s motion to dismiss, finding all of Petitioner’s Ground


                                               2
One and Two claims concerning counsel’s representation at sentencing barred by the

collateral attack waiver. Id., doc. nos. 64, 69, 70. In finding Petitioner’s remaining claims

meritless, this Court determined Petitioner’s burglary conviction was for “generic burglary,”

and was properly considered an ACCA predicate offense. Id., doc. no. 64, p. 18. This Court

cited information from the PSI that Petitioner’s burglary conviction was for “enter[ing] the

home of [victim] . . . with intent to commit a theft.” Id.; PSI ¶ 27. Petitioner did not appeal.

       On June 27, 2016, Petitioner filed an application pursuant to 28 U.S.C. §§ 2255(h),

and 2244(b)(3)(A) with the Eleventh Circuit Court of Appeals, seeking an order authorizing

this Court to consider a second or successive § 2255 motion. In re Charles Davis, No.16-

14323 (11th Cir. June 27, 2016). The Eleventh Circuit granted Petitioner’s application,

determining Petitioner had made a prima facie showing that his claim implicated Johnson v.

United States, 576 U.S. -, 135 S. Ct. 2551, 2563 (2015). In granting Petitioner’s application,

the Eleventh Circuit specifically noted: (1) the sentencing court did not state whether it

counted Petitioner’s burglary conviction as an ACCA predicate under the enumerated

offenses or elements clause, and (2) the Supreme Court’s decision in Mathis v. United States,

579 U.S. -, 136 S. Ct. 2243 (2016) “supports the conclusion that the Georgia burglary statute is

not divisible.” CR 110-041, doc. no. 74, pp. 6-7. The Eleventh Circuit cautioned, however, it

made a limited determination to allow the filing of a second motion, and because no merits

had been conclusively resolved by simply allowing the motion to be filed, this Court did not

owe deference to the prima facie finding. Id.

       Petitioner filed his second § 2255 motion on September 30, 2016, arguing his prior

Georgia burglary conviction no longer qualifies as an ACCA predicate offense in light of

Johnson, Mathis, and Descamps v. United States, 570 U.S. -, 133 S. Ct. 2276, 2281 (2013). Id.,


                                                3
doc. no. 79, pp. 15-19. Petitioner argued his burglary conviction cannot qualify as “generic”

burglary under the enumerated offenses clause because Georgia’s burglary statute is both non-

generic and indivisible. Id. at 17. Petitioner contended because his burglary conviction cannot

qualify under the enumerated offenses clause, it can only qualify under the now invalidated

residual clause. Id.

       Respondent filed a motion to dismiss the petition, arguing: (1) Petitioner had not met the

requirements under 28 U.S.C. § 2255(h) for a successive § 2255 motion; and (2) even under

Descamps and Mathis, Petitioner’s prior burglary conviction qualified as an ACCA predicate

offense under the enumerated offenses clause. See generally id., doc. no. 81. The Court granted

Respondent’s motion to dismiss and dismissed Petitioner’s § 2255 motion, holding Petitioner

met the requirements for a second or successive motion but Petitioner’s burglary conviction

continued to qualify as a predicate offense under the enumerated offenses clause of the

ACCA. See id., doc. nos. 85, 87. Again, Petitioner did not appeal.

       On January 2, 2019, Petitioner filed the present § 2255 motion under the civil action

number for his second § 2255, arguing the burglary offense does not qualify as a predicate

offense under the ACCA because Petitioner was seventeen years old at the time of the

offense, citing United States v. Pinion, 4 F.3d 941 (11th Cir. 1993). (Doc. no. 2, pp. 6-8.)

Petitioner argues he would be entitled to relief if his petition had been based on Pinion and

filed today.   (Id. at 8.)   On February 1, 2019, Respondent filed a motion to dismiss

Petitioner’s § 2255 motion. (Doc. no. 6.) On February 5, 2019, the Court ordered the Clerk

of Court to file Petitioner’s present § 2255 motion in a new civil action. (Doc. no. 1.)




                                               4
II.    DISCUSSION

       A.     Petitioner’s § 2255 Motion is Barred as Second or Successive

       As described above, the Eleventh Circuit authorized Petitioner to file a second or

successive § 2255 motion in June 2016 because Petitioner made a prima facie showing his

claim implicated Johnson as to whether Petitioner’s burglary conviction was an ACCA

predicate under the enumerated offenses or elements clause. In re Davis, No.16-14323.

Pursuant to the Eleventh Circuit’s authorization, Petitioner filed his second § 2255 motion in

August 2016, which the Court dismissed because Petitioner’s burglary conviction continued

to qualify as a predicate offense under the enumerated offenses clause of the ACCA. See CR

110-041, doc. nos. 85, 87. Petitioner did not appeal, and it does not appear he has attempted

to obtain authorization from the Eleventh Circuit allowing this Court to consider his present

motion.

       Petitioner’s present motion cannot be considered because of the successive motion

restrictions enacted by AEDPA and now contained in 28 U.S.C. §§ 2255 and 2244(b).

Section 2255 provides in relevant part:

       A second or successive motion must be certified as provided in section 2244
       by a panel of the appropriate court of appeals to contain–

       (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have found the movant guilty of
       the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h)(2). Section 2244, in turn, provides that prior to filing a successive

petition in the district court, “the applicant shall move in the appropriate court of appeals for

an order authorizing the district court to consider the application.” 28 U.S.C.

                                               5
§ 2244(b)(3)(A); see also In re Joshua, 224 F.3d 1281, 1281 (11th Cir. 2000) (citing 28

U.S.C. §§ 2255 & 2244(b)(3)).

       In Stewart v. United States, 646 F.3d 856, 865 (11th Cir. 2011), the court

distinguished between numerically second § 2255 motions and those barred as second or

successive, holding the petitioner’s numerically second motion was not second or successive

because the claim asserted therein, improper sentencing as a career offender, was not yet ripe

at the time of his first motion because the predicate state convictions had not yet been

vacated. In doing so, the Stewart court cited to Leal Garcia v. Quarterman, 573 F.3d 214,

222 (5th Cir. 2009), noting, like in that case, petitioner’s motion fell within a “small subset of

unavailable claims that must not be categorized as successive.” Stewart, 646 F.3d at 863.

The Stewart court further noted that the Fifth Circuit’s approach in Leal Garcia “is consonant

with the Supreme Court’s reasoning in” Panetti v. Quarterman, 551 U.S. 930 (2007). Id. at

862.

       Leal Garcia explained that “[n]ewly available claims based on new rules of

constitutional law (made retroactive by the Supreme Court) are successive under

§ 2244(b)(2)(A): Indeed, this is the reason why authorization is needed to obtain review of a

successive petition.” Leal Garcia, 573 F.3d at 221 (emphasis in original). AEDPA was

specifically designed to protect against prisoners “repeatedly [attacking] the validity of their

convictions and sentences” as “the legal landscape shifts.” Id. at 221-22. Likewise, “claims

based on a factual predicate not previously discoverable are successive,” but if the alleged

defect did not exist or did not ripen until after adjudication on the merits of the previous

petition, e.g., an order vacating a federal prisoner’s predicate state convictions used to

enhance the federal sentence, a claim may be part of a small subset of claims not considered

second or successive. Stewart, 646 F.3d at 863 (citing Leal Garcia, 573 F.3d at 221, 222);
                                            6
see also Amodeo v. United States, 743 F. App’x 381, 384 (11th Cir. 2018) (applying

Stewart).

       Petitioner argues the present motion should not be barred as second or successive

because “controlling precedent” in support of his claim did not exist at the time he filed his

earlier petition. (Doc. no. 2, p. 9.) However, the very case on which Petitioner bases his

argument, Pinion, was decided in 1993, more than twenty years before the Court ruled on his

second petition. Petitioner does not allege the factual predicate for his new claim—his age at

the time of the burglary—was not previously discoverable. Nor does he allege any defect

only ripened after adjudication of his previous petition. Thus, Petitioner’s new claim is

“second or successive” in the sense contemplated by § 2255.

       Because Petitioner has not yet received authorization from the Eleventh Circuit to file

a second or successive § 2255 motion, this Court lacks jurisdiction to consider Petitioner’s

present motion. See Hill v. Hopper, 112 F.3d 1088, 1089 (11th Cir. 1997) (determining “the

district court lacked jurisdiction to consider Appellant Hill’s request for relief because Hill

had not applied to this Court for permission to file a second habeas petition”).

       B.     Petitioner is Not Entitled to Alternate Forms of Relief

       In the alternative, Petitioner requests relief pursuant to 28 U.S.C. § 2241, a writ of

coram nobis, or a writ of audita querela.          (Doc. no. 2, pp. 9-11.)         Under limited

circumstances, a provision of § 2255, known as the “saving clause,” permits a federal

prisoner to challenge the legality of his detention in a § 2241 petition when the “remedy by

motion is inadequate or ineffective to test the legality of [a petitioner’s] detention.” See §

2255(e). However, the procedural requirements of § 2255, including the prohibition against

successive petitions, does not make the remedy inadequate.          McCarthan v. Director of

Goodwill Industries-Suncoast, Inc., 851 F.3d 1076, 1090-92 (2017). Thus the saving clause
                                               7
does not apply to Petitioner’s claim, and he cannot raise it as a § 2241 petition. Also,

Petitioner may not raise his claim under a writ of coram nobis or audita querela because

coram nobis relief is unavailable to a person still in custody, and audita querela is

unavailable when a prisoner’s claim is cognizable under § 2255. Garcia v. United States,

588 F. App’x 851, 852 (11th Cir. 2014) (citing United States v. Garcia, 181 F.3d 1274, 1274

(11th Cir. 1999); United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005).

III.   CONCLUSION

       Based on an initial review of the motion as required by Rule 4 of the Rules Governing

Section 2255 Proceedings, the Court REPORTS and RECOMMENDS Petitioner’s motion

to appoint counsel, Petitioner’s motion to proceed in forma pauperis, and Respondent’s

motion to dismiss be DENIED as MOOT, (doc. nos. 3, 4, 6), Petitioner’s § 2255 motion be

DISMISSED and this civil action be CLOSED.

       SO ORDERED this 5th day of February, 2019, at Augusta, Georgia.




                                              8
